Citation Nr: 0803569	
Decision Date: 01/31/08    Archive Date: 02/08/08	

DOCKET NO.  06-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from May 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The veteran initially requested 
a Board hearing, but later withdrew that request in writing.  
The case is now ready for appellate review.  


FINDING OF FACT

The veteran's tinnitus is related to acoustic trauma and 
incidents of military service by a preponderance of the 
available evidence.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  Service connection may be established 
for disease or injury incurred or aggravated in line of 
active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy while in active US military service during a period of 
war, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred during such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  

Analysis:  The veteran filed his initial claim for hearing 
loss and tinnitus in July 2004, nearly 60 years after he was 
separated from military service.  He has consistently argued 
that both hearing loss and tinnitus were incurred during the 
acoustic trauma of his World War II European Theater combat 
service.  No service medical records are available for review 
as likely fire-related, with the exception of a Surgeon 
General's Office record documenting a one day admission for 
acute bronchitis.  Service personnel records do confirm, 
however, that the veteran served as a heavy truck driver with 
a combat engineer regiment in the European Theater.  Although 
the veteran did not receive any personal awards documenting 
combat service, he received battle stars for four separate 
campaigns in Italy.  

In December 2004, a private physician wrote that he met the 
veteran a month previously and reviewed his personal history, 
including the veteran's report that hearing loss commenced 
during service as a result of exposure to artillery and heavy 
vehicle sounds while serving in North Africa and Italy during 
World War II.  This doctor noted that he had referred the 
veteran to a private otolaryngologist.  The doctor wrote that 
both he and the other private physician believed that a 
significant portion of the veteran's hearing loss and 
tinnitus was secondary to noise exposure during military 
service.  

The veteran was provided a VA audiometric examination in 
July 2005, at which time he provided essentially the same 
information as he had earlier with private physicians.  At 
this time, however, the veteran also reported being involved 
in a motorcycle accident during service overseas, and 
recalled that his tinnitus commenced at the time of this 
motorcycle accident.  At the conclusion of examination and 
review of the limited evidence on file, the VA audiologist 
wrote that it was as likely as not that both the veteran's 
hearing loss and tinnitus were due to noise exposure during 
military service.  He also wrote that it was reasonable to 
believe that tinnitus was causally associated with the 
veteran's bilateral sensori-neural type hearing loss.  He 
also wrote that it was likely that the veteran's tinnitus was 
associated with a motorcycle accident during service.  

In August 2005, the RO granted service connection for the 
veteran's bilateral hearing loss based upon the evidence on 
file, but denied the claim for service connection for 
tinnitus because there was no objective evidence of a 
motorcycle accident, or hospitalization therefore, on file.  
The Board finds this logic to be flawed.  

Although both clinical opinions on file are based solely on a 
history as provided by the veteran himself because there are 
no service medical records or any private treatment records 
from service separation or thereafter, nonetheless, each 
medical opinion on file supports the veteran's claim that 
both hearing loss and tinnitus are attributable to acoustic 
trauma received during combat service.  Moreover, each 
opinion notes a close association between tinnitus and the 
veteran's sensorineural hearing loss.  A preponderance of the 
evidence on file does show that the veteran participated in 
combat with the enemy and the law is clear that when medical 
records are missing VA shall accept as sufficient proof 
satisfactory lay or other evidence of service incurrence if 
consistent with the circumstances, conditions, or hardships 
of such combat service.  38 U.S.C.A. § 1154(b).  

The RO granted service connection for hearing loss as 
reasonably attributable to the veteran's combat service and 
should have granted service connection for tinnitus as an 
associated and causally interrelated disability.  The Board 
acknowledges that there is certainly no evidence of a 
motorcycle accident during service, but there is simply no 
medical evidence of any kind from service or from after 
service.  In this regard, it is noteworthy that the VA 
audiologist's history also notes that the veteran spent some 
35 years after service working as an electric company power 
lineman which did not generally involve a loud noise 
environment.  In the absence of any clear and convincing 
evidence to the contrary, and despite a complete absence of 
any objective evidence showing chronicity of tinnitus 
symptoms for some 60 years after service, an award of service 
connection for tinnitus is warranted in this case.  



ORDER

Entitlement to service connection for tinnitus is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


